PER CURIAM.
We agree with the State that the trial court’s order, directing the State to pay attorney’s fees for its sixty percent interest in a punitive damage award, contravenes section 768.73(4), Florida Statutes (1991),1 and Gordon v. State, 608 So.2d 800 (Fla.1992), as the contract for representation was entered into after the effective date of the statute. Accordingly, the cause is reversed and remanded for further consistent proceedings.

. Section 768.73(4) provides in pertinent part:
"Claimant’s attorney’s fees, if payable from the judgment, shall, to the extent that they are based on the punitive damages, be calculated based only on the portion of the judgment payable to the claimant as provided in subsection (2).’’
Subsection (2) states that forty percent of a punitive damages award in a civil action shall be payable to the claimant.